State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: March 26, 2015                      106083
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

WILLIAM A. LOWELL,
                    Appellant.
________________________________


Calendar Date:   February 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                               __________


     Marcy I. Flores, Warrensburg, for appellant.

      Robert M. Carney, District Attorney, Schenectady (Gerald A.
Dwyer of counsel), for respondent.

                               __________


Lahtinen, J.P.

      Appeal from a judgment of the County Court of Schenectady
County (Giardino, J.), rendered September 12, 2012, convicting
defendant upon his plea of guilty of the crime of burglary in the
second degree.

      In satisfaction of an indictment containing 25 charges
against him, defendant pleaded guilty to burglary in the second
degree and waived his right to appeal. He was sentenced as a
second felony offender to 6½ years in prison, to be followed by
five years of postrelease supervision. Defendant appeals.

      We affirm. Defendant's sole argument on appeal, that he
was improperly sentenced as a second felony offender, survives
his valid waiver of the right to appeal but is unpreserved due to
                              -2-                  106083

his failure to object at sentencing (see People v Walton, 101
AD3d 1489, 1490 [2012], lv denied 20 NY3d 1105 [2013]; People v
Glynn, 72 AD3d 1351, 1351-1352 [2010], lv denied 15 NY3d 773
[2010]). Moreover, reversal in the interest of justice is
unwarranted under the circumstances presented herein (see People
v Wilkins, 118 AD3d 1038, 1039 [2014], lvs denied 24 NY3d 960,
964, 965 [2014]; People v Walton, 101 AD3d at 1490).

     Garry, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court